J-A27044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EMMANUEL DOXY                              :
                                               :
                       Appellant               :   No. 1859 EDA 2019

                  Appeal from the Order Entered April 30, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0001978-2018


BEFORE: PANELLA, P.J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                FILED MARCH 29, 2022

        Emmanuel Doxy (“Appellant”) appeals from the Judgment of Sentence

entered by the Montgomery County Court of Common Pleas after he pleaded

guilty to Accident Involving Death or Personal Injury and Homicide by Vehicle.1

He challenges discretionary aspects of his sentence. After careful review, we

affirm.

        The relevant facts and procedural history are as follows. On January 28,

2018, while driving on I-76 in Lower Merion Township, Appellant struck

Michael House (“Victim”), a tow truck driver who was wearing a reflective vest

while standing on the side of the road next to his parked tow truck. Appellant

fled the scene without calling the police or rendering assistance. Other drivers

who witnessed the incident did stop, however, including a driver whose

____________________________________________


1   75 Pa.C.S. §§ 3742(b)(3)(i) and 3732(a), respectively.
J-A27044-21



dashcam video recorded the incident, which led police to Appellant. When

police arrived at Appellant’s house later that day, Appellant, who had been

smoking marijuana, initially denied knowledge or involvement in the crash.

The police, however, found the Victim’s reflective safety vest embedded in the

front bumper of Appellant’s car.

      On January 29, 2018, the Commonwealth charged Appellant with the

above crimes. On February 8, 2019, the court accepted Appellant’s open guilty

plea and deferred sentencing until the completion of a presentence

investigation (“PSI”) report and a Probation and Parole Intervention

evaluation.

      On April 30, 2019, the court held Appellant’s sentencing hearing, at

which Eric Quackenbush, the probation officer who prepared the PSI Report,

testified that he erroneously failed to include several prior New Jersey

convictions in the PSI report because he did not see them listed in public

dockets. As a result, he had calculated Appellant’s prior record score as 4

based on the prior convictions that he was able to locate. After the

Commonwealth presented him with copies of New Jersey dockets showing

Appellant’s prior convictions in that state, Mr. Quackenbush stated that, based

on the information in the dockets, he should have calculated Appellant’s prior

record score as 5. The court admitted the documents. Appellant did not object

to their admission or to Mr. Quackenbush’s testimony. The court found that

the evidence supported a prior record score of 5.




                                     -2-
J-A27044-21



       Four members of the Victim’s family, Appellant’s mother and wife, and

Appellant himself then testified at the sentencing hearing. At the conclusion

of the hearing, the court stated, among other things, that it had considered

the PSI Report, the fact that Appellant had demonstrated remorse, Appellant’s

cooperation with the Commonwealth, and the fact that his guilty plea had

spared the Commonwealth the burden of a trial. N.T. Sentencing, 4/30/2019,

at 63. The court then sentenced Appellant to a standard range sentence of 5

to 10 years’ incarceration for his conviction of Accidents Involving Death or

Personal Injury. For the Homicide by Vehicle conviction, the court sentenced

Appellant to 3½ to 7 years’ incarceration, an upward departure from the

guidelines.2 It ordered the sentences to run consecutively. On May 3, 2019,

the court entered a statement of “written reasons for consecutive sentences

and sentencing guideline departure” onto the docket. Order, 5/3/2019.

       After the denial of his post-sentence motion, Appellant timely appealed.

Both Appellant and the trial court complied with Pa.R.A.P. 1925.3


____________________________________________


2 Homicide by Vehicle is a third-degree felony with an offense gravity score of
6. Based on Appellant’s prior record score of 5, the sentencing guidelines
recommend a standard range sentence between 21 and 27 months, and an
aggravated range sentence between 27 and 33 months. Appellant’s minimum
sentence of 36 months is, thus, above the aggravated range, but within the
statutory limit of seven years.

3 After Appellant filed his Rule 1925(b) Statement, this court granted his
counsel’s motion to withdraw, directed the trial court to determine whether
Appellant was eligible for court-appointed counsel, and vacated the appellate
briefing schedule. The trial court did not appoint new counsel until February
11, 2021.

                                           -3-
J-A27044-21



      Appellant raises the following issues for our review:

      1. Whether the [s]entencing [c]ourt abused its discretion by
         grading a foreign conviction higher than its equivalent
         Pennsylvania offense would have been graded for purposes of
         determining Appellant’s prior record score?

      2. Whether the [s]entencing [c]ourt abused its discretion by
         imposing a sentence that was an upward departure from the
         Sentencing Guideline[s] for the conviction of homicide by
         vehicle without considering mitigating factors upon fashioning
         its sentence?

      3. Whether the [s]entencing [c]ourt abused its discretion by
         imposing an aggregate sentence of 8½ years to 17 years
         imprisonment upon convictions of accidents involving death
         and homicide by vehicle where the length of imprisonment fails
         to consider mitigating factors and is unduly excessive
         considering the nature of the crimes[?]

Appellant’s Br. at 5.

      Each issue challenges discretionary aspects of Appellant’s sentence. As

such, Appellant is not entitled to an appeal as of right. Commonwealth v.

Roberts, 133 A.3d 759, 774 (Pa. Super. 2016). An appellant bringing a

challenge to the discretionary aspects of his sentence must invoke this Court’s

jurisdiction by (1) preserving the issue at sentencing or in a post-sentence

motion; (2) filing a timely notice of appeal; (3) including a Pa.R.A.P. 2119(f)

Statement within his appellate brief; and (4) raising a substantial question for

our review. Commonwealth v. Tejada, 107 A.3d 788, 797-98 (Pa. Super.

2015).

      In order to preserve a challenge to the discretionary aspects of his

sentence, an Appellant must preserve the particular legal theory that he

makes on appeal either at sentencing or in a post-sentence motion, so that

                                     -4-
J-A27044-21



the sentencing court has “the opportunity to reconsider the imposition of the

sentence.” Tejada, 107 A.3d at 798-99 (Pa. Super. 2015); see also

Pa.R.Crim.P. 720(B)(1)(a) (requiring that post-sentence motions state claim

for relief “with specificity and particularity”). Thus, an appellant who

challenges the discretionary aspects of his sentence in a post-sentence motion

may only argue on appeal the specific arguments he included in his post-

sentence motion. See, e.g., Commonwealth v. Rivera, 238 A.3d 482, 499

(Pa. Super. 2020) (finding Appellant waived discretionary aspects of sentence

claim because, “while he filed a post-sentence motion raising a discretionary[]

claim, that claim differ[ed] from the claim he present[ed] on appeal”).

      Our review reveals that Appellant failed to preserve the claims asserted

in his first and third issues before this Court by raising them at sentencing or

in his post-sentence motion with specificity. For instance, in his first issue,

Appellant argues that the sentencing court miscalculated his prior record score

by grading his prior New Jersey conviction as a felony instead of a

misdemeanor where his New Jersey felony conviction carried a maximum

sentence comparable to the equivalent Pennsylvania misdemeanor offense.

Appellant’s Br. at 23-32. Appellant did not raise this issue at sentencing. In

his post-sentence motion, Appellant argued only that, because the “[d]istrict

[a]ttorney did not put into evidence any certified copies of the criminal records

from New Jersey,” the sentencing court should not have calculated a prior

record score that conflicted with the score in his PSI Report. Motion for

Reconsideration, 5/3/2019, at ¶ 4(d).

                                      -5-
J-A27044-21



      In his third issue, Appellant avers that the sentencing court abused its

discretion by imposing a sentence that was “unduly excessive considering the

nature of his crimes.” Appellant’s Br. at 5. Appellant did not argue, either at

sentencing or in his post-sentence motion, that his sentence was unduly

excessive or otherwise disproportionate to the nature of his crimes.

      Appellant’s failure to provide the sentencing court an opportunity to

address these claims renders them unpreserved for appellate review. We,

thus, find Appellant’s first and third issues waived.

      In his second issue, Appellant argues that the sentencing court abused

its discretion by imposing a sentence that was “an upward departure from the

Sentencing Guidelines . . . without considering mitigating factors[.]”

Appellant’s Br. at 5. Appellant preserved this argument in his post-sentence

motion. See Motion for Reconsideration, 5/3/2019, at ¶¶ 4(a) and (c) (arguing

that the court “gave no mitigation to [Appellant] for his non-negotiated guilty

plea” and failed to “place the required specific reason for giving sentences in

the aggravated range[.]”). Having found that Appellant preserved this issue,

we consider whether he has raised a substantial question.

      Appellant argues that, because his sentence of 3½ to 7 years for his

conviction of Homicide by Vehicle “is an upward departure from the

Sentencing Guideline[s,]” the sentence was “unreasonable because the

Sentencing Court failed to consider mitigating factors[.]” Appellant’s Br. at 34-

35. This argument presents a substantial question for our review. See

Commonwealth v. Kearns, 150 A.3d 79, 85 (Pa. Super. 2016) (“claim that

                                      -6-
J-A27044-21



insufficient reasons supported Appellant's upward departure sentence[] raises

a substantial question for our review”). Thus, we consider it on the merits.

      We review a challenge to the discretionary aspects of sentence for abuse

of discretion. Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa. Super.

2014). “In this context, an abuse of discretion is not shown merely by an error

in judgment. Rather, the appellant must establish, by reference to the record,

that the sentencing court ignored or misapplied the law, exercised its

judgment of reasons of partiality, prejudice, bias, or ill will, or arrived at a

manifestly unreasonable decision.” Id. (citation omitted). Moreover, our

“review of the discretionary aspects of a sentence is confined by the statutory

mandates of 42 Pa.C.S. § 9781(c) and (d).” Commonwealth v. Macias, 968

A.2d 773, 776-77 (Pa. Super. 2009). 42 Pa.C.S. § 9781(c) provides that, when

reviewing a sentence that falls outside of the Sentencing Guidelines, this Court

may only vacate a sentence that is unreasonable. 42 Pa.C.S. § 9781(c)(3). A

sentence outside of the guidelines is unreasonable when the court imposes it

without considering all of the factors that the Sentencing Code requires the

court to consider. Commonwealth v. Durazo, 210 A.3d 316, 321 (Pa. Super.

2019). The weighing of these factors, however, is “exclusively for the

sentencing court,” and an appellate court cannot substitute its own judgment

for the sentencing court’s on appeal. Commonwealth v. Bowen, 975 A.2d

1120, 1123 (Pa. Super. 2009). Moreover, when the sentencing court has the

benefit of a PSI report, “we presume that [it] was aware of relevant

information   regarding   the   defendant's   character   and   weighed   those

                                     -7-
J-A27044-21



considerations along with any mitigating factors” when imposing sentence.

Commonwealth v. Sexton, 222 A.3d 405, 422 (Pa. Super. 2019) (citation

omitted).

      The Sentencing Code requires a sentencing court to take into account

“the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant” when imposing sentence. 42 Pa.C.S. 9721(b).

“[W]here [a sentencing] court deviates substantially from the sentencing

guidelines range it is especially important that the court consider all factors

relevant to the determination of a proper sentence.” Commonwealth v.

Messmer, 863 A.2d 567, 573 (Pa. Super. 2004) (citation and internal

quotation marks omitted). A sentencing court must also provide a “statement

of the reason or reasons for the sentence imposed.” 42 Pa.C.S. 9721(b). A

sentencing court satisfies this requirement when “the judge states his reasons

for the sentence on the record and in the defendant’s presence.” Durazo, 210

A.3d at 321 (citation omitted).

      In the instant case, the sentencing court acknowledged that Appellant’s

sentence for the Homicide by Vehicle conviction fell outside of the sentencing

guidelines and filed a list of “reasons for . . . sentencing guideline departure.”

Order, 5/3/2019. In its oral statement at the sentencing hearing, the court

also noted that it considered the PSI report, the Sentencing Code, the

sentencing guidelines, and the testimony and arguments presented at the

sentencing hearing. N.T. 4/30/19 at 63. The court specifically “recognize[d]

                                      -8-
J-A27044-21



that this defendant entered an open plea of guilty[,] not putting the

Commonwealth through a trial[,]” that Appellant was “remorseful, that he did

not intend to kill anyone,” and that the sentence would have a negative impact

on Appellant’s family. Id. It also considered “what [Appellant] did intend to

do: He did intend to leave the scene of an obvious accident[,] to leave the

scene of that accident even though it was likely that someone had been injured

or hurt, due to the severity of the impact[,] to smoke marijuana [afterwards

instead of] call[ing] the police or report[ing] the accident[, and] to lie to police

when they came and spoke to him.” Id. at 64. In addition, it considered the

particular conduct at issue, where Appellant struck the Victim despite the fact

that he was wearing a reflective safety vest and standing next to a parked tow

truck, and so was highly visible. Id. The court also considered Appellant’s

particular history of moving violations, which included evading a license

suspension in New Jersey by obtaining a license in Pennsylvania, and the

resulting “need for public protection.” Id. at 65. In its written statement, the

court elaborated that Appellant’s repeated pattern of ignoring traffic laws

“makes him dangerous to law-abiding people and therefore, the sentence is

necessary to protect the public.” Order, 5/3/2019, at 1-2. It also noted that

the sentence outside the guidelines was necessary because “[p]revious

sentences have failed to rehabilitate [Appellant].” Id. at 2.

      Appellant argues that “[b]y imposing the statutory maximum sentence

for the homicide by vehicle conviction, the [s]entencing [c]ourt clearly did not

consider Appellant’s decision to take responsibility for his actions . . . as

                                       -9-
J-A27044-21



mitigation in fashioning the sentence.” Appellant’s Br. at 35-36. Essentially,

he argues that the sentencing court, despite its statements to the contrary,

must not have considered mitigating factors or it would have imposed a lower

sentence. This argument is unavailing. While the sentencing court must

consider certain factors when determining a sentence, it is free to weigh those

factors as it sees fit. This court may not reweigh those factors and substitute

our judgment for the sentencing court’s, as Appellant asks us to do here. It is

clear from the record that the sentencing court did consider the fact that

Appellant pleaded guilty and cooperated with the prosecution, but still

concluded that a sentence above the aggravated range was appropriate in

light of the gravity of the conduct at issue, the need to protect the public, and

Appellant’s rehabilitative needs. Appellant’s argument thus fails.

      In conclusion, the record belies Appellant’s claim that his sentence was

unreasonable because the court failed to consider mitigating factors when

imposing sentence. To the contrary, the record shows that the court

considered the protection of the public, the gravity of the offense as it relates

to the impact on the life of the victim and on the community, and the

rehabilitative needs of Appellant, and set forth its reasons for imposing its

sentence on the record. Moreover, because the court also considered the PSI

report, we presume that it was aware of the defendant’s character and

considered all mitigating factors.

      Having found all of Appellant’s claims either waived or meritless, we

affirm the Judgment of Sentence.

                                     - 10 -
J-A27044-21



     Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2022




                                - 11 -